Citation Nr: 1441586	
Decision Date: 09/17/14    Archive Date: 09/22/14

DOCKET NO.  12-02 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1943 to January 1946.  He denied in July 2008.  The appellant is the Veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office and Insurance Center in Philadelphia, Pennsylvania.  The case was previously before the Board in January 2013 and April 2014, at which point the Board remanded the case to the RO for evidentiary development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Board has not only reviewed the physical claims file but also the Veteran's file on the "Virtual VA" paperless claims processing system to ensure a total review of the evidence. 


FINDINGS OF FACT

1.  The Veteran died in July 2008.  The cause of death listed on the original death certificate was Alzheimer's disease.  In March 2011, the death certificate was amended; the immediate cause of death was listed as dementia and "post traumatic disorder" was listed as an underlying cause of death.

2.  The best medical evidence of record shows that the Veteran's service-connected posttraumatic stress disorder (PTSD) was not a principal or contributory cause of the Veteran's death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1310 (West 2002); 38 C.F.R. § 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

DIC benefits are payable to the surviving spouse of a Veteran if the Veteran died from a service-connected disability.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.5 (2013).  

A death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that the disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran.  38 C.F.R. § 3.312(a).

A service-connected disability will be considered as the principal, or primary, cause of death when that disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 1507 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The appellant has asserted that the Veteran's death was the result of his PTSD.

At the outset, the Board notes that whether the Veteran's PTSD contributed to his deterioration and death cannot be determined by observation alone.  The Board finds that determining principal and contributory causes of death is not within the realm of knowledge of a non-expert given the complicated interplay of the Veteran's various other diagnoses.  See Layno v. Brown, 6 Vet. App. 465 (1994).   As the evidence does not show that the appellant has expertise in medical matters, the Board concludes that the lay nexus opinion in this regard is not competent evidence and therefore is not probative of whether the Veteran's PTSD contributed to his deterioration and subsequent cause of death.

The Board notes that the Veteran's original July 2008 death certificate listed Alzheimer's disease under the cause of death.  

An amended death certificate from March 2011 lists both dementia and "post traumatic disorder" under the cause of death.

An explanation for this finding, or why the original death certificate was changed, was not provided within the new death certificate.    

A June 2008 letter from the Veteran's assisted living center notes that he required "more specialized attention and monitoring than we can provide."  The letter notes that the Veteran's "verbal outbursts and aggressive behavior toward his caregivers has also made it very difficult to care for him."  The Veteran was transferred to another facility that could better meet his needs.   

Treatment records from June 2008 show a terminal diagnosis of other persistent mental disability and other pertinent diagnoses of palliative care and adult failure to thrive.

A note written by the "certified senior advisor" at the subsequent assisted living center showed that the Veteran refused food and deteriorated quickly.  

A private treatment provider noted that PTSD "caused his death" and that "his death was caused because he did not eat."  The private treatment provider did not elaborate further.

As there is no evidence that the private treatment provider was familiar with the entirety of the Veteran's medical history, and there is no further rationale supporting the provider's statements, the Board finds that the private opinion provided limited probative medical evidence.  The opinion does not indicate why PTSD caused this problem, or if it was, in fact, the Veteran's Alzheimer's disease, an organic disability that no health care provider had indicated in this Veteran was caused or aggravated by PTSD (or has indicated that some other problem caused or aggravated by PTSD caused or aggravated the Alzheimer).  This new finding, therefore, is found to be of highly limited probative value.

A March 2011 VA medical opinion notes that the Veteran had "multiple serious medical conditions" including diabetes mellitus, hypertension, CVA and arrhythmia, for which the Veteran was not service-connected.  The Veteran was also diagnosed with vascular dementia, which can be caused or aggravated by hypertension or diabetes.  The examiner noted that PTSD was not a contributing factor for the Veteran's death or for Alzheimer's disease.  The examiner also noted that PTSD can occasionally aggravate hypertension in a predisposed individual.  

In light of the questions raised by the medical opinion above, an additional VA medical opinion from June 2013 repeated the March 2011 opinion and added that there is no literature associating PTSD with vascular disease and vascular dementia.  Therefore, "based on the above rationale, it is [] less likely than not (less than 50 percent probability) that the veteran's principal or contributory cause of death was due to service connected posttraumatic stress disorder."

A May 2014 VA medical opinion noted that there is no indication in any literature known to the examiner which notes "that either not eating or adult failure to thrive is a symptom of PTSD."  The examiner also notes that after reviewing the full record of the Veteran "there is no causal link between his not eating and PTSD."  The examiner discusses literature that suggests an association between PTSD and development of specific types of vascular disease, including cerebrovascular disease and myocardial infarction.  However, the examiner notes that "there is no conclusive research which links PTSD as a causality of vascular disease or vascular dementia at this point."  The examiner notes that there are a number of other health issues including hypertension and diabetes which are "far more likely to have caused his CVA, his cerebrovascular disease and dementia."  Thus, the examiner opined that "it is less likely than not that the veteran's principal or contributory cause of death was due to service connected post traumatic stress disorder."

The Board finds that the May 2014 VA medical opinion, which is based on a thorough review of the record and is supported by detailed rationale, provides highly probative evidence against this claim.  The Board has considered if the PTSD caused or aggravated the hypertension and the hypertension caused or aggravated the Alzheimer's disease,  but the medical opinion above clearly indicates that it is less likely than not (a less than 50% chance) that, in this Veteran, that tenuous nexus occurred. 

Based on the best medical evidence of record, the Board finds that service connection for the Veteran's cause of death is not warranted.

The Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  As such, the appeal is denied.

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, which includes a claim of service connection for the cause of the Veteran's death, notice should include (1) a statement of the disabilities, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  38 U.S.C.A. § 5103(a); Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The record shows that the appellant was mailed letters in April 2010, March 2011, February 2012 and April 2013 that provided her with the proper notice.

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service private treatment records and the appellant's statements.

The appellant has also been afforded adequate VA medical opinions.  VA medical opinions were obtained in March 2011, June 2013 and May 2014 to address whether the Veteran's death was the result of or related to his PTSD.  The medical opinions were given by experienced physicians who thoroughly reviewed the Veteran's claims file and all relevant evidence, providing evidence, overall, of high probative weight against this claim. 

Notably, the appellant and her representative have not identified, and the record does not otherwise indicate, any additional evidence that is necessary for a fair adjudication of the claim that has not been obtained.

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the appellant in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).       

ORDER

Entitlement to service connection for the Veteran's cause of death is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


